DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-11, 14, 16-20, 42-45 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  although Plummer in view of Lyver disclose a fenestration unit with active sound canceling properties comprising: an insulated glazing unit mounted within a frame, the insulated glazing unit comprising: an exterior transparent pane; an interior transparent pane; an internal space disposed between the exterior and interior transparent panes; and a spacer unit disposed between the exterior and interior transparent panes; and an active noise cancellation system comprising: an exterior housing module connected to an exterior side of the exterior transparent pane, the exterior housing module comprising a first suction cup, a sound input device and a signal emitter configured to emit a signal based on a signal received from the sound input device, wherein the first suction cup connects the exterior housing module to the exterior side of the exterior transparent pane; an interior housing module connected to an interior side of the interior transparent pane, the interior housing module comprising a second suction cup, a signal receiver to receive the signal from the signal emitter and a vibration generator configured to vibrate the interior transparent pane, wherein the first second suction cup connects the exterior interior housing module to the exterior interior side of the exterior interior transparent pane; and a sound cancellation control module in .
None of the prior art of record disclose in their entirety or in combination the claimed limitation “for each data sample in the plurality of data samples, appending, by the digital processor circuit, one or more datum to each data sample to form a set of data, where magnitude for each of the one or more datum is zero”.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761. The examiner can normally be reached M-F 9 AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651